ITEMID: 001-113754
LANGUAGEISOCODE: ENG
RESPONDENT: ARM
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF TUNYAN AND OTHERS v. ARMENIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Deprivation of property)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Luis López Guerra
TEXT: 4. The applicants were born in 1945, 1940, 1974 and 1976 respectively and live in Yerevan.
5. Ms Emma Tunyan (hereafter, the first applicant) owned a flat which measured 89.25 sq. m. and was situated at 9 Byuzand Street, Yerevan. The flat was in a house situated on a plot of land measuring 240 sq. m. leased by the first applicant. The applicants alleged that Mr Sashik Safyan, Mr Gevorg Safyan and Mr Mihran Safyan (hereafter, the second, third and fourth applicants), the first applicant’s husband and two sons, enjoyed a right of use in respect of this house, while the Government contested this allegation and claimed that they did not enjoy the right of use in respect of the house and simply had the right to live in it.
6. On 1 August 2002 the Government adopted Decree no. 1151-N, approving the expropriation zones of the immovable property (plots of land, buildings and constructions) situated within the administrative boundaries of the Central District of Yerevan to be taken for the needs of the State for the purpose of carrying out construction projects, covering a total area of 345,000 sq. m. Byuzand Street was listed as one of the streets falling within such expropriation zones.
7. On 17 June 2004 the Government adopted Decree no. 909-N, contracting out the construction of one of the sections of Byuzand Street – which was to be renamed as the Main Avenue – to a private company, Glendale Hills CJSC.
8. On 28 July 2004 Glendale Hills CJSC and the Yerevan Mayor’s Office signed an agreement which, inter alia, authorised the former to negotiate directly with the owners of the property subject to expropriation and, should such negotiations fail, to institute court proceedings on behalf of the State, seeking forced expropriation of such property.
9. On 25 August 2004 Glendale Hills CJSC informed the applicants that the flat and the leased plot of land had been valued by a licensed valuation organisation at USD 34,200 and offered the first applicant as the owner an equivalent sum in the national currency as compensation. An additional sum of USD 28,600 was offered to her as a financial incentive, if she agreed to sign an agreement and to hand over the property within the following five days. The other applicants were offered each USD 2,000 as compensation and USD 1,500 as a financial incentive.
10. It appears that the applicants did not accept the offer, not being satisfied with the amount of compensation offered.
11. On 23 September 2004 Glendale Hills CJSC instituted proceedings against the applicants on behalf of the State, seeking to oblige them to sign an agreement on the taking of their property for State needs and to evict them.
12. On 18 October 2004 the first applicant lodged a counter-claim in which she contested the constitutionality of Government Decree no. 1151-N. She submitted, inter alia, that this Decree contradicted Article 28 of the Constitution, according to which property could be expropriated only through the adoption of a law concerning the property in question. She further submitted that the Government was not authorised under the same Article to decide on the expropriation of property.
13. On 26 October 2004 the Kentron and Nork-Marash District Court of Yerevan granted the claim of Glendale Hills CJSC and dismissed the counter-claim of the first applicant, ordering the applicants to sign the agreements offered and that they be evicted. The District Court stated, inter alia, that it was not competent to decide upon the constitutionality of Government Decree no. 1151-N.
14. On 9 November 2004 the applicants lodged an appeal.
15. On 1 March 2005 the Civil Court of Appeal granted the claim of Glendale Hills CJSC. The Court of Appeal further terminated the proceedings on the first applicant’s counter-claim since it was not competent to decide on the constitutionality of government decrees. It also ordered that the applicants pay court fees in the amount of 4,000 and 10,000 Armenian drams (AMD).
16. On 14 March 2005 the applicants lodged an appeal on points of law. On 1 April 2005 they filed additional submissions to their appeal.
17. On 14 April 2005 the Court of Cassation dismissed the applicants’ appeal.
18. On 29 April 2005 the bailiff instituted the enforcement proceedings and ordered the applicants to comply with the judgment. On 12 May 2005 the applicants, who had apparently refused to comply voluntarily with the judgment, were forcibly evicted from their home.
19. For a summary of the relevant domestic provisions see the judgment in the case of Minasyan and Semerjyan v. Armenia (no. 27651/05, §§ 23-43, 23 June 2009).
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
VIOLATED_BULLETPOINTS: P1-1-1
